UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1971



FRANK A. BALCAR,

                                                 Plaintiff - Appellant,

          versus


AVEMCO INSURANCE COMPANY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-1850-WMN)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank A. Balcar, Appellant Pro Se. Robert Lawrence Ferguson, Jr.,
FERGUSON, SCHETELICH & HEFFERNAN, P.A., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Balcar appeals from the district court’s order denying

his motion for reconsideration under Fed. R. Civ. Pro. 59(e) as

untimely.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Balcar v. Avemco Insur-

ance Co., No. CA-98-1850-WMN (D. Md. June 28, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2